
	

113 HR 4764 IH: Verify It Act
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4764
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Fincher introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require Federal agencies to provide notice and consideration of evidence before submitting debts
			 to the Secretary of the Treasury for collection through reduction of tax
			 refunds, and to restore the 10-year statute of limitations applicable to
			 collection of debt by administrative offset.
	
	
		1.Short titleThis Act may be cited as the Verify It Act.
		2.Requirement that Federal agencies provide notice and consideration of evidence before submitting
			 debts to the Secretary of the Treasury for collection through reduction of
			 tax refunds
			(a)In generalSection 6402(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(4)Notice; consideration of evidenceA Federal agency may not notify the Secretary under this subsection of any past-due legally
			 enforceable debt until such Federal agency—
						(A)notifies by certified mail with return receipt the person owing the past-due legally enforceable
			 debt that the Federal agency proposes to take action pursuant to this
			 subsection;
						(B)gives such person at least 60 days to present evidence that all or part of such liability is not
			 past-due or not legally enforceable;
						(C)considers any evidence presented by such person and determines that an amount of such debt is
			 past-due and legally enforceable; and
						(D)satisfies such other conditions as the Secretary may prescribe to ensure that the determination
			 made under subparagraph (C) is valid and that the Federal agency has made
			 reasonable efforts to obtain payment of such debt..
			(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
			3.Restoration of statute of limitations
			(a)In generalSection 3716(e) of title 31, United States Code, is amended to read as follows:
				
					(e)This section does not apply—
						(1)to a claim under this subchapter that has been outstanding for more than 10 years; or
						(2)when a statute explicitly prohibits using administrative offset or setoff to collect the claim or
			 type of claim involved..
			(b)RetroactivityIn the administration of section 3716(e) of title 31, United States Code, the following provisions
			 of law shall be treated as if they had never been enacted:
				(1)Section 14219 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–234; 122 Stat.
			 1483), repealed as duplicative enactment by section 4 of Public Law
			 110–246 (7 U.S.C. 8701 note).
				(2)Section 14219 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat.
			 2245).
				
